Citation Nr: 9911116	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  95-30 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hearing loss of the right ear, claimed to have resulted from 
right ear surgery.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel








INTRODUCTION

The veteran had active military service from March 1945 to 
July 1946, and from October 1950 to July 1951.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a June 1995 rating decision in 
which the RO denied entitlement to compensation under 
38 U.S.C.A. § 1151 for hearing loss of the right ear, claimed 
to have resulted from right ear surgery.  The veteran filed 
an NOD in July 1995, and the RO issued an SOC the following 
month.  A substantive appeal was filed by the veteran in 
August 1995.  A supplemental statement of the case (SSOC) was 
issued in November 1998.  The veteran did not request a 
personal hearing.  


REMAND

A brief review of the veteran's claims file reflects that he 
submitted to the RO a VA Form 21-4138 (Statement in Support 
of Claim), dated in January 1994, in which he filed a claim 
for compensation under 38 U.S.C.A. § 1151, for right ear 
hearing loss, claimed to have resulted from surgery on his 
right ear at the VA Medical Center (VAMC) in Richmond.  

In July 1994, the RO contacted the VAMC Richmond and 
requested that they forward a report of investigation and all 
clinical files, associated with the veteran's surgery and 
treatment at that facility.  In September 1994, the RO 
received VAMC Richmond medical records in addition to an 
assessment of the veteran's surgery from the Chief of ENT 
(ear, nose, and throat) Surgery.  

In a June 1995 rating decision, the RO denied the veteran's 
claim for compensation under 38 U.S.C.A. § 1151.  The 
decision noted that the evidence considered included clinical 
records from the VAMC Richmond dated from July 1961 to 
December 1973.  

In August 1997, the RO forwarded a memorandum to the VA 
Outpatient Clinic (VAOPC) in Winston-Salem, requesting a 
review of the veteran's record, and for an examiner to 
provide a medical opinion as to whether additional disability 
did in fact result from VA medical care properly or 
improperly administered.  In a return memorandum to the RO 
that same month, a VA examiner opined that the veteran 
incurred no additional disability due to the right ear 
surgery performed at the VAMC Richmond.  

We observe that the VAMC Richmond clinical records, 
reportedly reviewed by both the RO and the VA examiner, are 
not included with the claims file.  The only reference of 
record to the veteran's right ear surgery is a VAMC Richmond 
hospital discharge summary, dated from September 1961 to 
April 1962, in which references to various progress notes, 
related to the veteran's surgery, are made.  

While the VA examiner in August 1997 reported that he did 
review the veteran's chart before making his decision, given 
the lack of other available evidence with regard to the 
performed right ear surgery, and the veteran's contention 
that he would never have consented to the surgery if he had 
been properly forewarned of the possible consequences, we 
believe a review of the VAMC Richmond clinical records 
associated with the veteran's right ear surgery should be 
undertaken before reaching a decision on his claim.  As the 
U.S. Court of Appeals for Veterans Claims (known previously 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
has stated, "[p]art of the Secretary's obligation is to 
review a complete record."
See Baker v. West, 11 Vet.App. 163, 169 (1998); see also Hays 
(Gerald) v. Brown, 9 Vet.App. 67, 73-4 (1996).  


Moreover, we note that the veteran's representative, in an 
Informal Brief of Appellant in Appealed Case, submitted to 
the Board on March 31, 1999, made extensive argument on this 
point, citing to VA's Adjudication Procedure Manual as to the 
required development of claims seeking section 1151 benefits.

Accordingly, while the Board regrets the delay in this case, 
further appellate consideration will be deferred and the 
claim for compensation under 38 U.S.C.A. § 1151 for hearing 
loss of the right ear, claimed to have resulted from right 
ear surgery, is REMANDED to the RO for the following action:  


The RO should obtain all VAMC Richmond clinical 
records associated with the veteran's right ear 
surgery, to include any consent forms and 
audiological evaluations, if it has not already 
done so, and incorporate them into the claims 
folder.  Upon completion of the development of 
the record requested, the case should be 
returned to the Board for further appellate 
consideration, if otherwise in order.


By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




